                             United States District Court
                              Middle District of Florida
                                Jacksonville Division


DEPUY SYNTHES PRODUCTS, INC.,
& DEPUY SYNTHES SALES, INC.,

             Plaintiffs,

v.                                                        NO. 3:18-cv-1342-J-20PDB

VETERINARY ORTHOPEDIC IMPLANTS, INC.,

             Defendant.


                                        Order

      Before the Court is the plaintiffs’ unopposed motion to file under seal an
unredacted version of their response in opposition to the defendant’s motion to
compel. Doc. 40. They explain the information sought to be sealed concerns their
competitive strategies, their internal market analyses, and their product pricing and
sales. Doc. 40 at 3. They contend the information sought to be sealed is “commercially
sensitive” and its disclosure would provide their competitors a “significant economic
advantage.” Doc. 40 at 3–4. They contend sealing beyond the default one-year
period—to the end of the case or any appeal—is warranted because of the “highly
sensitive nature of the information.” Doc. 40 at 4.

      Court operations and judicial conduct are “matters of utmost public concern.”
Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 839 (1978). “The common-law
right of access to judicial proceedings, an essential component of our system of justice,
is instrumental in securing the integrity of the process.” Chicago Tribune Co. v.
Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001). That right—and a
presumption of public access that goes with it—does not apply to material filed with
discovery motions. Romero v. Drummond Co., 480 F.3d 1234, 1245–46 (11th Cir.
2007). A court may protect that material for good cause, i.e., “a sound basis or
legitimate need to take judicial action.” In re Alexander Grant & Co. Lit., 820 F.2d
352, 356 (11th Cir. 1987); accord Fed. R. Civ. P. 26(c).

      The information sought to be sealed has been provided not to resolve a merits
issue but to resolve a discovery dispute. The good-cause standard applies, and the
presumption of public access does not. The plaintiffs provide good cause. See Doc. 40
at 3–4.

      The Court:

      (1)    grants the motion, Doc. 40;

      (2)    directs the plaintiffs to mail or hand-deliver an unredacted copy
             of the response in opposition to the defendant’s motion to compel,
             Doc. 41, to the clerk with a copy of this order by April 19, 2019;
             and

      (3)    directs the clerk to file the unredacted copy of the response in
             opposition to the defendant’s motion to compel under seal until
             the close of the case or any appeal, whichever is later, or upon an
             order directing unsealing.

      Ordered in Jacksonville, Florida, on April 9, 2019.




c:    Counsel of Record




                                           2
